t c memo united_states tax_court kathleen jackson petitioner v commissioner of internal revenue respondent docket no filed date kathleen jackson pro_se lisa r woods for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’ sec_2002 federal_income_tax of dollar_figure the issue for unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar decision is whether petitioner is entitled to deduct gambling_losses in excess of the dollar_figure that respondent conceded for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time she filed her petition petitioner resided in blaine minnesota petitioner is a recreational gambler who played slot machines regularly in petitioner visited the casino on a weekly basis and played the slots for hours at a time when petitioner won a jackpot she would often use her winnings to play at a higher stakes slot machine petitioner kept no diary log or record of any kind of her gambling winnings and losses in her form_1040 u s individual_income_tax_return filed in date petitioner reported gambling winnings and losses of dollar_figure petitioner subsequently filed a form 1040x amended u s individual_income_tax_return in which she reported gambling winnings and losses of dollar_figure petitioner now concedes that her total gambling winnings for were actually dollar_figure respondent issued a notice_of_deficiency on date disallowing dollar_figure of petitioner’s claimed dollar_figure gambling_losses due to lack of substantiation petitioner filed a timely petition with this court and a trial was held on date in st paul minnesota at trial respondent conceded that petitioner had presented sufficient documentation to substantiate dollar_figure in gambling_losses opinion gross_income includes all income from whatever source derived including gambling see sec_61 292_f2d_630 5th cir in the case of a taxpayer not engaged in the trade_or_business of gambling gambling_losses are allowable as an itemized_deduction but only to the extent of gains from such transactions sec_165 mcclanahan v united_states supra pincite n citing 230_f2d_766 1st cir in order to establish entitlement to a deduction for gambling_losses in this court the taxpayer must prove the losses sustained during the taxable_year 429_f2d_182 6th cir affg tcmemo_1969_26 322_f2d_78 5th cir affg tcmemo_1962_19 petitioner failed to present credible_evidence of gambling_losses beyond those respondent conceded petitioner did not maintain a diary or any other contemporaneous record reflecting this documentation consisted of casino atm receipts canceled checks made payable to casinos carbon copies of checks made payable to casinos and credit card statements stating that cash was advanced at the casinos either her winnings or her losses from gambling during further petitioner’s gambling income of dollar_figure for was established only by an examination of her forms w-2g certain gambling winnings and petitioner appeared unaware of the specific figure until confronted by respondent at trial petitioner submitted no evidence to validate her claimed gambling_losses relying only on the theory that her losses must have equaled her earnings because she found herself in debt at the end of the year we conclude that petitioner has failed to satisfy her burden of substantiating her losses as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to substantiate adequately the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense and allow the deduction to that extent 39_f2d_540 2d cir 85_tc_731 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg petitioner testified that she determined her gambling_losses were greater than her winnings because she took out a second mortgage on her house for dollar_figure in and spent the money on slot machines petitioner claimed she was still dollar_figure in debt at the end of and inferred that this was because her gambling expenditures outpaced her earnings date in these instances the court is permitted to make as close an approximation of the allowable expense as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made vanicek v commissioner supra pincite without such a basis any allowance would amount to unguided largesse william v united_states 245_f2d_559 5th cir the record provides no satisfactory basis for estimating petitioner’s gambling_losses see stein v commissioner supra unlike cases such as doffin v commissioner tcmemo_1991_114 where evidence of the taxpayer’s lifestyle and financial position allowed this court to approximate unsubstantiated gambling_losses petitioner has failed to produce any evidence to corroborate her story consequently the court will not apply the cohan_rule to estimate the amount of petitioner’s gambling_losses petitioner asserted at trial that the difference between her gambling income and the loss she substantiated was put back into slot machines this testimony standing by itself does not constitute a basis which would allow us to approximate petitioner’s gambling_losses in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
